Title: From John Adams to William Whipple, 11 September 1779
From: Adams, John
To: Whipple, William


     
      My old Friend
      Braintree Septr. 11. 1779
     
     How do ye? Here I am, after, escaping storms, thunder, lightning, the Gulph Stream British Squadrons, Cannon Balls, and what is ten Thousand Times worse than all of them the Neglect and Contempt of Congress. Dont you think me a Philosopher, to pronounce these Words Neglect and Contempt with so much Deliberation Patience and Tranquility?
     When Dr. Fs new Commission arrived, there was much Pains taken to perswade me to stay. Dr. F. advised me to take a Journey to Geneva, others to Amsterdam. Mr. Chaumont offered me, his House in the Country during the War. Dr. Bancroft the confidential Friend of F. D. and C. told me, he had a Letter from Charmichael, in which he was told that the Gentlemen of that side of the House, intended to send me to Spain, in the Room of Lee. The Marquis de la Fayette told me that Mr. G. Morris told him, that they intended to send me to Spain. By Letters from R. H. Lee and Lovell and S. Adams, I was told they intended to send me to Holland.
     Although it was flattering enough to me to find, that both sides professed to be willing to employ me somewhere, yet I knew very well it would be so long before they would be able to agree and determine the Place, that I thought it my Duty to return home, that they might have Time enough to deliberate upon it, rather than stay there, eating public Bread without doing any Thing to earn it in a situation both painfull and ridiculous like that of Ariel wedged by the Waiste in the middle of a rifted Oak.
     I have been conning over your Journals, but cannot yet comprehend many Things. You must have had many Things and much Information that I am a stranger to, I think. Quere whether I am not nearly enough like a Member of Congress to be intrusted with Some of your secrets, not such as you are enjoyned to keep so, but others. When you return call and see me.
     
      Your Frid & most obt sert
      John Adams
     
    